Citation Nr: 1103000	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a separate evaluation for 
radiculopathy of the left lower extremity as apart from 
evaluation of lumbar spine degenerative disc disease (to include 
whether restoration of service connection for left leg 
radiculopathy is warranted).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active duty from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and October 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In his October 2003 notice of disagreement the Veteran requested 
an RO hearing.  An RO hearing was scheduled for November 2004 and 
the Veteran was provided notice of this hearing in September 
2004.  However, the Veteran failed to report to the scheduled 
hearing and failed to explain his absence.   The Veteran 
indicated on his December 2008 VA Form 9 that he wished to 
testify at a Board hearing.  A Travel Board hearing was scheduled 
for March 2009 and the Veteran was provided notice of this 
hearing in January 2009.  However, the Veteran failed to report 
to the scheduled hearing and failed to explain his absence.  
Therefore, the Board and RO hearing requests are considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board in June 2009 at which 
time the issue addressed above was remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  At the time of a March 1999 rating decision, the Veteran was 
service-connected for degenerative disc disease, L5-S1, evaluated 
as 20 percent disabling.  

2.  In a March 1999 rating decision, the RO considered a February 
1999 VA orthopedic examiner's opinion that the Veteran suffered 
from left lower extremity radiculopathy and numbness as related 
to his service-connected back disorder and recharacterized the 
Veteran's previously service-connected disorder as degenerative 
joint disease, degenerative disease lumbosacral spine with left 
lower extremity radiculopathy and numbness and continued the 
previously assigned 20 percent disability rating.  The RO, in 
effect, granted service connection for left leg radiculopathy.

3.  In a May 2000 rating decision the RO found that the Veteran 
did not suffer from left leg radiculopathy and instead suffered 
from left lower extremity meralgia paresthetica.  The RO denied 
service connection for left lower extremity meralgia paresthetica 
and amended the description of the Veteran's low back disorder by 
removing the left leg symptomatology from "degenerative joint 
disease, lumbosacral spine with left extremity radiculopathy and 
numbness."  The previously assigned 20 percent disability rating 
was, once again, continued.  

4.  The evidence of record establishes that the award of service 
connection for left leg radiculopathy in March 1999 was clearly 
and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a separate evaluation for 
radiculopathy of left lower extremity as apart from evaluation of 
lumbar spine degenerative disc disease are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The grant of service connection for radiculopathy of left 
lower extremity was clearly and unmistakably erroneous, and 
severance of service connection was proper. 38 U.S.C.A. §§ 1110, 
1131, 5112 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.307, 
3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service treatment records show that the Veteran was treated for 
back pain on several occasions during military service.  He 
submitted a claim for service connection for a back disorder in 
April 1978.  By rating decision dated in August 1979, the RO 
granted service connection for degenerative disc disease, L5-S1, 
assigning a 10 percent disability rating from August 28, 1979, 
the date of the Veteran's claim.  

In December 1998, the Veteran submitted a claim for an increased 
rating for his lumbar spine disorder.  The Veteran also submitted 
an original claim for service connection for a left leg disorder 
secondary to his service-connected lumbar spine disorder.  By 
rating decision dated in January 1999 the RO increased the 
Veteran's disability rating for the lumbar spine from 10 percent 
to 20 percent, effective December 4, 2008.  The RO also noted 
that the Veteran was to be scheduled for an immediate orthopedic 
examination to identify and describe any additional impairment.  

A February 1999 VA orthopedic examination noted the Veteran did 
not have any radicular symptoms, "as such," but complained of 
achy pain in the lateral aspect of the left leg as well as 
numbness in the left calf and thigh.  The diagnosis was 
degenerative joint and disc disease of L4-5, with left lower 
extremity radiculopathy.  

In a March 1999 rating decision, which adjudicated the December 
1998 claim, the RO included left leg radiculopathy with the 
Veteran's degenerative disc disease, L5-S1 and continued a 20 
percent disability rating.  

Subsequently, in a May 2000 rating decision the RO found that the 
Veteran did not suffer from left leg radiculopathy; rather, the 
Veteran had left lower extremity meralgia paresthetica.  
Specifically, the RO referred to a September 1999 VA 
neurosurgical consultation which included the opinion that the 
Veteran's symptoms were more consistent with meralgia (pain in 
the thigh) and paresthetica (a disease marked by an abnormal 
touch sensation, such as burning or prickling, pain, and 
numbness) in the outer surface of the thigh, in the region 
supplied by the lateral femoral cutaneous nerve, due to 
entrapment of the nerve at the inguinal ligament.  The September 
1999 VA neurosurgeon noted that this was typically secondary to 
traumatic injury to the lateral femoral cutaneous nerve and the 
Veteran denied any specific injury to his groin region.  A 
subsequent October 1999 VA neurosurgeon's opinion stated that the 
Veteran's back symptomatology and left thigh symptomatology were 
not connected.  The October 1999 VA neurosurgeon noted that the 
lateral femoral cutaneous nerve was entirely sensory, originating 
from the second and third lumbar roots, and has a long route 
through the pelvis and into the anterior left leg through the 
inguinal canal.  The neurosurgeon further commented that 
idiopathic lateral femoral cutaneous neuropathy is fairly common, 
it is rare to find a cause, and is extremely difficult to treat.  
In the May 2000 rating decision, the RO denied service connection 
for left lower extremity meralgia paresthetica and amended the 
description of the service-connected back disability by removing 
the left leg radiculopathy symptomatology.  

In August 2002 the Veteran submitted a claim for a separate 
evaluation for his lumbar spine and left leg numbness.  In 
connection with this claim the Veteran submitted a March 2003 
statement from Dr. C.S.P. whereby a diagnosis of bilateral 
meralgia paresthetica was continued.  Dr. C.S.P. also noted that 
a previous EMG was normal (denoting no evidence of radiculopathy) 
and also opined that the Veteran's bilateral meralgia 
paresthetica was unrelated to his in-service injury to the spine.  
An April 2003 VA examination report also shows a continued 
diagnosis of meralgia paresthetica of the left leg.  

By rating decision dated in April 2003, the RO continued the 
previously assigned 20 percent evaluation for the Veteran's 
degenerative disc disease, L5-S1 and denied a separate evaluation 
for the claimed left leg radiculopathy.  Thereafter, the Veteran 
perfected an appeal.    

In June 2009, the Board remanded the issue addressed in this 
decision and expanded it to include whether restoration of 
service connection for left leg radiculopathy is warranted.  


Pursuant to the Board remand, the Veteran was afforded a VA 
peripheral nerve examination in July 2010.  At that time the 
examiner noted a February 2008 EMG (electromyography) report 
which was consistent was bilateral meralgia paresthetica.  It was 
noted that there was no evidence of lumbar radiculopathy.  Upon 
physical examination, the examiner diagnosed lateral femoral 
cutaneous neuropathy of the bilateral thighs.  The examiner noted 
that the Veteran's history and records were consistent with his 
lateral femoral cutaneous nerve symptomatology.  The examiner 
also indicated that he could not locate any history of 
radiculopathy or leg pain sensory changes or motor changes 
related to the Veteran's service-connected lumbar spine 
degenerative disk disease.  

Analysis

1.	Separate evaluation for radiculopathy of the left lower 
extremity as apart from evaluation of lumbar spine 
degenerative disc disease

The Veteran's service-connected degenerative disc disease is 
currently evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5237-5243.  The notes to the rating formula state that any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code. 38 C.F.R. § 
4.71a, Note (1). 

Although the February 1999 orthopedic examination included a 
diagnosis of radiculopathy, numerous neurological examinations 
conducted thereafter show that the Veteran does not have 
radiculopathy of the left lower extremity.  Rather, the evidence 
shows that the Veteran has repeatedly been diagnosed with left 
lower extremity meralgia paresthetica which has not been related 
to the service-connected low back disability and for which a 
separate grant of service connection has been denied.  As there 
is no diagnosis of radiculopathy of the left lower extremity or 
other associated objective neurological abnormality, assignment 
of a separate evaluation for radiculopathy of left lower 
extremity is not warranted.



2.	 Restoration of service connection for left leg 
radiculopathy

In effect, the RO granted service connection for left leg 
radiculopathy in the March 1999 rating decision.  Once service 
connection has been granted, it can be severed only upon VA's 
showing that the grant of service connection was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. 40 (1993), citing Russell v. Principi, 3 
Vet. App. 310 (1992).

The error must be undebatable and of the sort that, had it not 
been made, would have manifestly changed the outcome at the time 
it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994).

When VA seeks to sever service connection, the provisions of 38 
C.F.R. § 3.105(d) impose the same burden of proof that is placed 
on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to 
have an unfavorable decision overturned, except that in making 
the determination of whether severance of service connection is 
proper, the review of the record is not limited to evidence that 
was before the RO at the time the original adjudication was made.  
See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563 
(1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 
480. 

Accordingly, to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more than 
a simple disagreement of how the facts were applied) or the 
statutory and regulatory provisions extant at the time must have 
been incorrectly applied. 

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all material 
facts and reasons.  The veteran will be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d).

In this case, the RO did not follow the procedures under 38 
C.F.R. § 3.105 when it severed service connection for left lower 
extremity radiculopathy in March 2000.  Generally, where the RO 
reduces a veteran's disability rating without implementing these 
procedural guarantees, the reduction action is void ab initio.  
See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).  Here, however, as the March 
2000 RO rating decision continued the previously assigned 20 
percent disability rating for the lumbar spine, the provisions of 
38 C.F.R. § 3.105(e) do not apply.  See Stelzel v. Mansfield, 508 
F.3d 1345 (Fed. Cir. 2007) (holding that VA was not obligated to 
provide a veteran with sixty days notice before making a 
disability rating decision effective if the decision did not 
reduce the overall compensation paid to the veteran).

The medical evidence includes a February 1999 VA orthopedic 
examiner's notation that the Veteran did not have radicular 
symptoms "as such," but diagnosed left lower extremity 
radiculopathy; a September 1999 VA neurological consultation that 
found the Veteran's symptoms were more consistent with meralgia 
and paresthetica; an October VA neurosurgical opinion that the 
Veteran's left thigh symptomatology was not related to his back 
and a March 2003 private physician's opinion that bilateral 
meralgia paresthetica was unrelated to the back.  

The Board finds that the evidence of record reflects that the 
Veteran does not have left lower extremity radiculopathy.  The 
diagnosis made in February 1999 was offered after the orthopedic 
examiner noted the Veteran did not have any radicular symptoms 
and subsequent neurological consultations confirmed the lack of 
radiculopathy and attributed the complaints to meralgia 
paresthetica, a condition which was determined to be unrelated to 
service and to the service-connected back disability.  The grant 
of service connection for radiculopathy of the left lower 
extremity, therefore, constituted clear and unmistakable error.  
Accordingly, the Board is compelled to conclude that the 
severance of service connection for radiculopathy of the left 
lower extremity was, in fact, proper.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the issue of entitlement to assignment of a 
separate evaluation for radiculopathy of the left lower extremity 
as apart from evaluation of lumbar spine degenerative disc 
disease, substantially compliant notice was sent in February 
2003, August 2008, and July 2010 letters and the claim was 
readjudicated in a September 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  

With regard to the question of severance, the appeal does not 
arise from adjudication of a claim made by the appellant; rather 
it arises from a severance of service connection by the RO.  
Therefore, it arises from action initiated by the RO, not the 
appellant.  As discussed, severance of service connection 
requires compliance with particular notification procedures under 
the law not applicable in this case.  The law requires that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims or, in this case, relevant to the proposed 
severance.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  In numerous written arguments, the Veteran's 
representative has demonstrated actual knowledge of the 
information and evidence necessary to substantiate the claims 
decided herein.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations and obtained medical opinions as to the etiology and 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A separate evaluation for radiculopathy of the left lower 
extremity as apart from evaluation of lumbar spine degenerative 
disc disease is not warranted.  

Severance of service connection for radiculopathy of left lower 
extremity was proper and the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


